Citation Nr: 1643280	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart disability, including coronary artery disease, to include on a presumptive basis as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2014, the Veteran indicated, via telephone conversation, that he would like to have his appeal continued to the Board without a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for coronary artery disease as presumptively caused by his service in the Republic of Vietnam (RVN) during the Vietnam War Era.

The Veteran's service personnel records confirm that he was present in RVN between August 1969 and August 1970.  Thus, he is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307 (2016).  When a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

In the July 2011 rating decision, and subsequent adjudications, the RO denied the Veteran's claim for service connection for coronary artery disease based on a finding that he did not have a confirmed current diagnosis of coronary artery disease during the relevant appeal period.  The Veteran was examined at a VA examination in June 2011, and the examiner did not find that the Veteran had a diagnosable ischemic heart disease or any other type of cardiac disease.

The Veteran submitted a December 2011 treatment report from a private cardiac facility which included diagnoses of paroxysmal supraventricular tachycardia, hypertension, and coronary artery disease.  Although the page listing the diagnoses is included in the claims file, as well as one other page, the second and fourth pages of this record are blank, and appear not to have been transmitted to VA.  As the first page indicates that an echocardiogram was performed, but the findings of such study are otherwise absent, it is possible that the results were contained on the missing second page.

After the provision of additional VA medical opinions that were found to insufficiently discuss this evidence, the claims file was forwarded for another opinion in March 2014.  At that time, the reviewing physician conducted a thorough review of the medical and lay evidence of record, and noted that the Veteran reported being completely free of all heart symptoms.  Of the December 2011 private treatment record discussed above, the reviewer commented that while the note does include a diagnosis of "CAD," it does not otherwise elaborate about the basis for such diagnosis.  The reviewer further questioned why pages two and four were excluded from the record and the absence of the actual results of the echocardiogram, stating that a diagnosis without any clinical suspicion for it and no work-up to support it is unacceptable from a medical standpoint.

The Board agrees.  As the missing pages are highly relevant to the probative value of the private diagnosis of coronary artery disease rendered in December 2011, such must be requested of the Veteran on remand.  The Veteran should be advised that if he is unable to provide the complete record, he should complete the appropriate form authorizing VA to obtain the records from the private facility on his behalf.  Additionally, the Board notes that the August 2012 VA examiner noted that the Veteran reported having three episodes of supraventricular tachycardia, last occurring in May 2012, for which he sought private hospital cardiac care.  The Board is unable to locate records of such treatment in the claims file, and it does not appear that they have been requested by the RO.  On remand, the AOJ should contact the Veteran and ask that he identify and provide any necessary authorizations for VA to obtain any records of private treatment pertaining to a heart condition/disability during the relevant appeal period.
   
As the Board is remanding this matter for further development, the AOJ should take action to ensure that all relevant outstanding VA treatment records are obtained and associated with the claims file.  

If the documents newly associated with the file as a result of the development requested herein sufficiently demonstrate the presence of a current heart disability during the relevant appeal period, and entitlement to service connection is established, the AOJ should grant the claim and need take no further action.  Otherwise, the AOJ should provide the Veteran with an additional VA examination for an examiner to review the full evidence of record and perform appropriate diagnostic testing sufficient to determine whether or not the Veteran has suffered from coronary artery disease and/or any other heart disability during the pendency of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records from May 2010 to the present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to a heart condition, including the complete December 2011 record from Allina Hospitals and Clinic documenting results of an Echocardiogram and diagnosing coronary artery disease (the record in the claims file indicates that it is four pages in length, but pages 2 and 4 are blank) and any records from the Veteran's reported hospitalization for SVT at ABNW's cardiology department in May 2012.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing the above, if and only if the evidence resulting from the aforementioned development does not sufficiently demonstrate the presence of coronary artery disease at some point during the appeal period, schedule the Veteran for a VA examination with a suitably-qualified medical professional, preferably a specialist in cardiology, to determine the nature and etiology of any heart disorder present during the relevant appeal period (May 2011 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Following review of the relevant evidence, the examiner must address the following:

a.  Provide a diagnosis for any heart disorder existing at any time from May 2011 to present.  If the disability was present, and/or was being controlled through use of medication, for only a specific portion of the appeal period, the examiner should so state.

b.  For any diagnosis identified by the examiner in response to part a, state whether the disability at least as likely as not (50 percent or greater probability) arose during or is etiologically related to the Veteran's active military service, to include the conceded exposure to Agent Orange while serving in the Republic of Vietnam.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 
	
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the aforementioned, and conducting any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claim for entitlement to service connection for a heart disability, including as related to his conceded exposure to tactical herbicides while service in the Republic of Vietnam during the Vietnam War Era.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




